EXHIBIT 10.5
 
CHANGE IN CONTROL AGREEMENT


WHEREAS, Iron Mountain Incorporated (the “Company”) has granted and may
hereafter grant the undersigned (the “Optionee”) one or more options (the
“Options”) to purchase shares of the Company’s common stock, par value $0.01
(the “Common Stock”), pursuant to option agreements between the Company and
Optionee (each, an “Option Agreement”); and


WHEREAS, the Optionee and the Company desire to provide to the Optionee an
additional component of “Good Reason” as used in connection with a “Vesting
Change in Control” regarding all outstanding Options held by the Optionee as of
the date hereof and as hereafter may be granted under Option Agreements between
the Company and the Optionee (as amended and as may be amended or entered into
in the future, the “Stock Option Agreements”);


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter contained, the Optionee and the Company agree that
the existing Option Agreements are hereby amended to, and future Option
Agreements will, provide, notwithstanding any other provision in a Stock Option
Agreement or the plan(s) with respect to which such Options are granted
(collectively, the “Plans”) to the contrary:


1.           That the definition of the phrase “Good Reason” as used in
connection with a “Vesting Change in Control” shall include the following
additional component:  “a material diminution in the responsibilities or title
of the Optionee’s position with Iron Mountain and/or the assignment to Optionee
of duties and responsibilities that are generally inconsistent with the
Optionee’s position with Iron Mountain immediately prior to the Vesting Change
in Control.”  For the avoidance of doubt, “Good Reason” will have occurred if
the foregoing component or one of the components of “Good Reason” in the Plans
shall have occurred.
 
2.           Except as otherwise provided herein, all other terms and conditions
of each Stock Option Agreement shall remain in full force and effect.
 
Capitalized terms not defined herein have the same meaning given to them in the
applicable Stock Option Agreement, or if not defined therein, the applicable
Plan.
 
IN WITNESS WHEREOF, the Optionee and the Company have executed this Change in
Control Agreement this 10th day of December, 2008.




IRON MOUNTAIN INCORPORATED
OPTIONEE
   
By: /s/ Linda Rossetti
/s/ Robert T. Brennan
Its:  Executive Vice President,
    Human Resources and Administration
Name: Robert T. Brennan


